UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-178208 OLIE INC. (Exact name of Registrant as specified in its charter) Delaware 33-1220056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) st St. # 84220 Miami, FL 33179-3899 (Address of principal executive offices)(zip code) Telephone: (888) 665 8884 Facsimile: (888) 665 8884 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As ofAugust 8, 2012, there were 2,400,000 shares of the Registrant's common stock issued and outstanding. OLIE INC. TABLE OF CONTENTS Part I—Financial Information Item 1. Financial Statements - Unaudited 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 Part II – Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults upon Senior Securities 17 Item 4.Mine Safety Disclosures 18 Item 5.Other Information 18 Item 6. Exhibits 18 Signatures 19 2 Olie, Inc. (A Development Stage Company) Financial Statements June 30, 2012 (Unaudited) CONTENTS Page(s) Balance Sheets –June 30, 2012 (unaudited) and September 30, 2011 4 Statements of Operations – Three months ended June 30, 2012 and 2011, Nine months ended June 30, 2012, December 10, 2010 (Inception) to June 30, 2011 and December 10, 2010 (Inception) to June 30, 2012 (unaudited) 5 Statement of Stockholders’ Equity – December 10, 2010 (Inception) to June 30, 2012 (unaudited) 6 Statements of Cash Flows – Nine months ended June 30, 2012, December 10, 2010 (Inception) to June 30, 2011 and December 10, 2010 (Inception) to June 30, 2012 (unaudited) 7 Notes to Financial Statements (unaudited) 8- 11 3 Olie, Inc. (A Development Stage Company) Balance Sheets June 30, 2012 September 30, 2011 Assets (Unaudited) Current Assets Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilitie Accounts payable $ $
